DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on November 23rd, 2021 has been acknowledged.  By this amendment, claims 11, 21, and 27 have been amended.  Claims 3 and 15-20 previously been cancelled.  Accordingly, claims 1, 2, 4-14, and 21-27 are pending in the present application in which claims 1, 11, and 21 are in independent form.  
Claim Objections
Claims 1, 2, 4, 10, 12, 13, 23, and 25 are objected to because of the following informalities: 
In claim 1, line 9, “a second energy” should be --a second implant energy--for consistency.
In claim 2, line 3, “gate material” should be --gate material portion--.
In claim 2, line 6 and line 9, “the semiconductor” should be --the semiconductor substrate--.
In claim 4, line 6 and line 9, “the semiconductor” should be --the semiconductor substrate--.
In claim 10, line 7, “the semiconductor” should be --the semiconductor substrate--.
In claim 12, line 1, “wherein patterning” should be --wherein said patterning--.
In claim 13, line 2, “the metal” should be --the metal that has not formed the silicide” to improve clarity.
In claim 23, line 4, “a dopant” should be --a sixth dopant-- to improve clarity.
In claim 25, line 2 “a dopant” should be --a seventh dopant-- to improve clarity.
In claim 25, line 4, “a dopant” should be --an eight dopant-- to improve clarity.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-10 and 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-14 and 21-30 of copending Application No. 15/824,665 in view of Smith (U.S. Patent 4,507,848), of record.  This is a provisional nonstatutory double patenting rejection.
In re claim 1, Application ‘665 discloses a method to fabricate a transistor, the method comprising: a first implant process comprising implanting a first dopant having a first conductivity type in a semiconductor substrate to form a collector region having majority carriers of a first type; a second implant process comprising implanting a second dopant having a second different conductivity type into the collector region to 
Application ‘665 is silent to wherein the second implant process includes implanting the second dopant at a first implant energy and implanting the second dopant at a second energy lower than the first energy.
However, Smith discloses a method of fabricating a transistor, including, inter-alia, a second implant process comprising implanting a second dopant having a second different conductivity type into the collector region to form a base region having majority carriers of a second type, wherein the second implant process includes implanting the second dopant (boron) at a first implant energy (80-150 KeV) and implanting the second dopant (boron) at a second energy (50-50 KeV) lower than the first energy (see col. 5, lines 5-19).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Application ‘665 with the technique as taught by Smith in order to enable wherein the 
In re claim 2, as applied to claim 1 above, Application ‘665 in combination with Smith disclose wherein the method further comprising: forming a dielectric to cover a first area of the emitter region and a first sidewall of the gate material and the gate oxide, and to leave uncovered a second area of the emitter region; depositing a metal over the dielectric and the second area of the emitter region; and annealing the semiconductor to form silicide in the second area of the emitter region, wherein forming the dielectric to cover the first area of the emitter region and the first sidewall of the gate material and the gate oxide is performed before annealing the semiconductor to form silicide (see claim 1 of ‘665).
In re claim 4, as applied to claim 2 above, Application ‘665 in combination with Smith disclose wherein the method further comprising forming the dielectric to cover a first area of the base contact region and a second sidewall of the gate material and the gate oxide, and to leave uncovered a second area of the base contact region; depositing the metal over the second area of the base contact region; and when annealing the semiconductor, forming silicide in the second area of the base contact region, wherein forming the dielectric to cover the first area of the base contact region 
In re claim 5, as applied to claim 2 above, Application ‘665 in combination with Smith disclose wherein the dielectric comprises silicon dioxide (see claim 5 of ‘665).
In re claim 6, as applied to claim 2 above, Application ‘665 in combination with Smith disclose wherein the gate material comprises polysilicon (see claim 6 of ‘665).
In re claim 7, as applied to claim 2 above, Application ‘665 in combination with Smith disclose wherein the metal comprises tungsten (see claim 7 of ‘665).
In re claim 8, as applied to claim 2 above, Application ‘665 in combination with Smith disclose wherein the method further comprising: removing the metal that has not formed the silicide (see claim 1 of ‘665).  Note that, it would have been obvious to one of ordinary skill in the art to remove unreacted metal that has not formed the silicide.
In re claim 9, as applied to claim 2 above, Application ‘665 in combination with Smith disclose wherein the majority carriers of the first type are holes and the majority carriers of the second type are electrons (see claim 9 of ‘665).
In re claim 10, as applied to claim 2 above, Application ‘665 in combination with Smith disclose wherein the method further comprising: implanting dopants in the collector region to form a well having majority carriers of the first type; implanting dopants in the well to form a collector contact region having majority carriers of the first type; depositing the metal over the collector contact region; and when annealing the semiconductor, forming silicide in the collector contact region (see claim 10 of ‘665).
In re claim 21, Application ‘665 discloses a method of forming an electronic device, comprising: implanting a first dopant having a first conductivity type into a 
Application ‘665 is silent to wherein the second dosage is implanted at a lower energy than the first dosage.
However, Smith discloses a method of fabricating a transistor, including, inter-alia, implanting a first dopant having a second different conductivity type into the first doped region with a first dosage (80-150 keV), and implanting a second dopant having the second conductivity type into the first doped region with a second dosage 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Application ‘665 with the technique as taught by Smith in order to enable implanting a first dopant having a second different conductivity type into the first doped region with a first dosage, and implanting a second dopant having the second conductivity type into the first doped region with a second dosage, thereby forming a second doped region surrounded by the first doped region and having the second different conductivity type, wherein the second dosage is implanted at a lower energy than the first dosage in Application ‘665 to be performed because in doing so the two-energy boron implantation is used to yield a shallow implant which provides good ohmic contact to the to-be-formed metal contact areas and a deep implant to provide current gain control for the base of the NPN transistor (see col. 5, lines 12-19 of Smith).
In re claim 22, as applied to claim 21 above, Application ‘665 in combination with Smith disclose wherein the method further comprising: forming a dielectric structure that covers a portion of the polysilicon structure and the third doped region, and defines an uncovered area of the third doped region; and forming a metal silicide on the uncovered area (see claim 1 of ‘665).
In re claim 23, as applied to claim 21 above, Application ‘665 in combination with Smith disclose wherein the polysilicon structure is located between an uncovered area of the second doped region and the third doped region, and further comprising: doping 
In re claim 24, as applied to claim 23 above, Application ‘665 in combination with Smith disclose wherein the method further comprising forming a dielectric structure that covers a portion of the poly silicon structure and a portion of the fourth doped region, and defines an uncovered area of the fourth doped region; and forming a metal silicide on the uncovered area of the fourth doped region (see claims 1 and 6 of ‘665).
In re claim 25, as applied to claim 23 above, Application ‘665 in combination with Smith disclose wherein the method further comprising: additionally doping a portion of the first doped region 102 with a dopant of the first conductivity type, thereby forming a fifth doped region; additionally doping the fifth doped, region, with a dopant of the first conductivity type, thereby forming a sixth doped region at the surface of the semiconductor substrate; and forming a doped isolation region between the sixth doped region and the fourth doped region (see claims 1 and 6 of ‘665).
In re claim 26, as applied to claim 21 above, Application ‘665 in combination with Smith disclose wherein the first conductivity type is p-type and the second conductivity type is n-type (see claim 1 of ‘665).
Claims 11-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-14 and 21-30 of copending Application No. 15/824,665 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention are encompasses by the claims of U.S. Application ‘665.

In re claim 11, Application ‘665 discloses a method of fabricating a transistor, the method comprising: forming a collector region having majority carriers of a first type in a semiconductor substrate; forming a base region having majority carriers of a second type, the base region located vertically between the collector region and a top surface of the semiconductor substrate; forming a gate oxide over the semiconductor substrate; depositing a gate material over the gate oxide; patterning the gate material and the gate oxide, thereby exposing an emitter area of the base region surrounded by a first sidewall of the gate material and the gate oxide and by a portion of the base region at a surface of the semiconductor substrate, and exposing a base contact area of the base region, the base contact area surrounding a second sidewall of the gate material and the gate oxide, and the gate material conductively isolated from the base region; implanting a third dopant in the emitter area thereby forming an emitter region having majority carriers of the first type; implanting a fourth dopant in the base contact area of the base region, thereby forming a base contact region having majority carriers of the second type, the base region touching the base contact region and the emitter region at the top surface; depositing a dielectric over the emitter region; patterning the dielectric, thereby forming a dielectric portion covering a top surface of the gate material, and the first sidewall of the gate material and the gate oxide, and the exposing a portion of the emitter region; depositing metal over the dielectric portion and the exposed portion of the semiconductor substrate; and annealing the semiconductor 
In re claim 12, as applied to claim 11 above, Application ‘665 discloses wherein patterning the dielectric further forms a second dielectric portion covering the second sidewall of the gate material and the gate oxide (see claim 12 of ‘665).
In re claim 13, as applied to claim 11 above, Application ‘665 discloses wherein the dielectric comprises silicon dioxide, the method further comprising removing the metal from the dielectric (see claim 13 of ‘665).
In re claim 14, as applied to claim 11 above, Application ‘665 discloses wherein the majority carriers of the first type are holes and the majority carriers of the second type are electrons (see claim 14 of ‘665).
Claim 27 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-14 and 21-30 of copending Application No. 15/824,665 in view of Smith (U.S. Patent 4,507,848), of record.  This is a provisional nonstatutory double patenting rejection.
In re claim 27, as applied to claim 11 above, Application ‘665 Application ‘665 is silent to wherein forming a base region includes implanting a first dopant into the collector region at a first energy and implanting a second dopant into the collector region at a second energy wherein the second energy is lower than the first energy.
However, Smith discloses a method of fabricating a transistor, including, inter-alia, wherein forming a base region having majority carriers of a second type in the collector region, including implanting a first dopant into the collector region at a first energy (80-150 KeV) and implanting a second dopant into the collector region at a 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Application ‘665 with the technique as taught by Smith in order to enable wherein the wherein forming a base region includes implanting a first dopant into the collector region at a first energy and implanting a second dopant into the collector region at a second energy wherein the second energy is lower than the first energy in Application ‘665 to be performed because in doing so the two-energy boron implantation is used to yield a shallow implant which provides good ohmic contact to the to-be-formed metal contact areas and a deep implant to provide current gain control for the base of the NPN transistor (see col. 5, lines 12-19 of Smith).
Response to Applicant’s Amendment and Arguments
With respect to the provisional double patenting rejection of claims 1, 2, 4-14 and 21-26 over claims 1-7 and 9-14 and 21-30 of co-pending application No. 15/824,665 in view of U.S. Patent 4,507,848 to Smith, the provisional double patenting rejection of claims 11-14 over claims 1-7, 9-14, and 21-30 of co-pending application No. 15/824,665, and the provisional double patenting rejection of claim 27 over claims 1-7, 9-14, and 21-30 of co-pending application No. 15/824,665 in view of U.S. Patent 4,507,848 to Smith, Applicant stated that at such time that the only remaining rejection is this double patenting rejection, the Application will be treated in consistent with the provision of MPEP 804(I)(B)(1).  Therefore, the non-statutory double patenting rejections are being maintained in the office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hollingsworth et al. 			U.S. Patent 4,868,631	Sep. 19, 1989.
El-Kareh et al.			U.S. Pub. 2007/0207585	Sep. 6, 2007.
Ilderem eta l.				U.S. Patent 5,338,696	Aug. 16, 1994.
Aketa et al.				U.S. Pub. 2014/0225126	Aug. 14, 2014.
Zhang et al.				U.S. Patent 7,846,805	Dec. 7, 2010.
Yang et al.				U.S. Pub. 2010/0252860	Oct. 7, 2010.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892